DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 8/10/2021 is acknowledged.
Claims 1-4, 6, 8, 9, 11, 12, and 14 have been amended.
Claims 5, 7, 10, 13, and 15 have been cancelled.
Claims 16-19 have been newly added.
Claims 1-4, 6, 8, 9, 11, 12, 14, and 16-19 remain pending.

Response to Arguments
Applicant’s arguments with respect to the previous rejections using Ryu as a primary reference have been considered but are moot because the new ground of rejection does not rely on the Ryu reference applied in the prior rejection.
Applicant's arguments filed 8/10/2021 with respect to the previous rejections under Li have been fully considered but they are not persuasive. 
In the Remarks on pg. 13-15 of the Amendment, Applicant contends Li does not suggest client nodes receive a beacon signal and determine an index corresponding to the beacon signal, where the index is dependent on the transmission time of the beacon signal, and further determine the time of a forthcoming uplink transmission occasion according to a relative timing indicated by the index.  Rather, Applicant characterizes Li as either using a predefined rule with no signaling, or a separate broadcast/dedicated signaling to indicate the timing relationship.
The Examiner respectfully disagrees.  As now shown in the rejection, Li shows that the selected time-spatial sweeping pattern, among a plurality of candidate sweeping patterns, of beacon signals 0-7 transmitted within the beacon interval has an offset index (i.e. 2) relative to the receiving sweeping interval at the client device.  Though this index is disclosed as known via predefined rule and/or separate signaling, the index is applied over each of the 8 beacon signals transmitted over the beacon interval that depends on the transmission time of the respective beacon and indicated a relative timing of a forthcoming uplink transmission occasion for the client, as claimed.  This is explained in the rejection through disclosure in, e.g. paragraph 14 in Li – the index applied to the selected time-spatial sweeping patterns informs the client device when the beam of the receiving pattern is targeted to the client’s area for sending an uplink random access preamble, rather than repeatedly transmitting the preamble when the receiving beam is targeted in other directions.  Therefore, the cited disclosure of Li meets the limitations given a broadest reasonable interpretation, and the rejections based on Li are proper.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 9, 12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US20170244460A1), hereafter Li.
Regarding claim 1,
Li discloses a method (Fig. 2) implemented by a network node (i.e. AP) of a wireless communication network (Fig. 1, 3) comprising transmitting respective synchronization signals (i.e. beacon) in respective beams transmitted by the network node at different transmission times (Fig. 3a, 7-9), the synchronization signals for use by wireless devices in gaining time and frequency synchronization (i.e. time-spatial) with the wireless communication network (i.e. selected time-spatial sweeping pattern of beacons transmitted by AP in different beams in different directions at different times 0-7 within the beacon interval; paragraph 4, 14, 28, 35).
Li further shows each synchronization signal has an index (beam index 0-7 within beacon interval) that depends on the transmission time of the synchronization signal and indicates a relative timing of a forthcoming uplink transmission occasion (i.e. random access preamble transmission) for the wireless devices (Fig. 3b; paragraph 14, 28; client knows when the receiving time-spatial sweeping beam pattern targets the client area to perform random access preamble transmission rather than repeatedly transmitting when beam is targeting other directions
Regarding claim 14,
Li discloses a method (Fig. 2) of operation by a wireless device (i.e. client) with respect to a wireless communication network (Fig. 1, 3) comprising receiving a synchronization signal (i.e. beacon) transmitted by a network node (i.e. AP) of the wireless communication network in respective beams transmitted by the network node to be used for obtaining time and frequency (i.e. time-spatial) synchronization with the network (i.e. selected time-spatial sweeping pattern of beacons transmitted by AP in different beams in different directions at different times 0-7 within the beacon interval; paragraph 4, 14, 28, 35) and being one among two or more synchronization signals transmitted by the network node at different transmission times (Fig. 3a, 7-9; selected time-spatial sweeping pattern of beacons transmitted by AP in different beams in different directions at different times 0-7 within the beacon interval; paragraph 4, 14, 28, 35).
Li further shows determining an index dependent on the transmission time of the synchronization signal (i.e. offset index of 2 applied to each of respective swept beams 0-7 within beacon interval) and determining a time of a forthcoming uplink transmission occasion according to a relative timing indicated by the index (Fig. 3b; paragraph 14, 28; based on receiving beacons, client knows when the receiving time-spatial sweeping beam pattern targets the client area to perform random access preamble transmission rather than repeatedly transmitting when the receiving beam is targeted in other directions).


Regarding claim 18,
Li discloses a wireless device (i.e. client device; Fig. 5) configured for operation in a wireless communication network (i.e. Fig. 1, 3) comprising a communication interface to receiving transmission from a network node (i.e. AP/server node) of the network and processing circuitry (Fig. 5, 508) configured to determine an index of a synchronization signal (i.e. beacon; i.e. offset index of 2 applied to each of respective swept beams 0-7 within beacon interval) transmitted by the network node as one among two or more synchronization signals transmitted by the network node at different transmission times (Fig. 3a, 7-9; selected time-spatial sweeping pattern of beacons transmitted by AP in different beams in different directions at different times 0-7 within the beacon interval; paragraph 4, 14, 28, 35) and determine a time of an upcoming random access window from the relative timing indicated by the index (Fig. 3b; paragraph 14, 28; based on receiving beacons, client knows when the receiving time-spatial sweeping beam pattern targets the client area to perform random access preamble transmission rather than repeatedly transmitting when the receiving beam is targeted in other directions).

Regarding claims 2-4 and 19,
Li discloses transmitting the respective synchronization signals are beam-specific (Fig. 7-9) and performed during a beam sweep in which the network node transmits the signals in different directions at different/successive transmission times and the index of each synchronization signal depends on the transmission time within the beam sweep (Fig. 3a-b; beacon pattern corresponds to receiving pattern offset, e.g. 2
Regarding claims 6 and 16,
Li discloses the relative timing is a time remaining until the uplink transmission occasion (Fig. 3a-b and paragraph 14, 28 illustrates how the offset of the respective beacon interval 0-7 to the respective RX sweeping interval 0-7 corresponds to a time remaining until the uplink transmission/random access preamble transmission opportunity when the beam is targeted at the area of the client device).

Regarding claims 8, 9 and 17,
Li discloses the forthcoming uplink transmission occasion is a reserved time slot /random access window where the wireless device are allowed to transmit (Fig. 8, 9; paragraph 5, 6, 8, 14, 28, 65-67, 84-86; random access preamble transmitted by the client when the index indicates the receiving beacon interval pattern in the area of the client).

Regarding claim 12,
Li discloses each synchronization signal is comprised in a transmission of a PBCH (i.e. paragraph 4; physical broadcast channels used for synchronization signals) performing a plurality of sequential transmissions during a beam sweep where the index indicates the position of the synchronization transmission within the plurality of synchronization transmissions (Fig. 3a-b; beacon transmission pattern of beacon interval 0-7 corresponds to receiving pattern offset by e.g. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Liu et al. (US20170026962A1), hereafter Liu.

Regarding claim 11,
Li does not expressly disclose a transmission that encodes the index of the synchronization signal.
Liu discloses analogous beam detection and tracking in wireless networks (Title), including a transmission that encodes the index of the synchronization signal (Fig. 1-7; paragraphs 5, 20, 40, 43; time offset can be embedded in a reference sequence index).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Li by providing a transmission that encodes the index of the synchronization signal, as shown by Liu, thereby enabling dynamic use of beamforming to achieve greater spectral efficiency.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477